t c memo united_states tax_court patrick s elliott and donna j elliott petitioners v commissioner of internal revenue respondent larry s elliott and julia f elliott petitioners v commissioner of internal revenue respondent docket nos filed date george w connelly jr and linda s paine for petitioners david b mora for respondent - - memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in income_tax additions to tax and penalties in these consolidated’ cases as follows patrick s and donna j elliott docket no addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number --- big_number big_number --- big_number big_number --- larry s and julia f elliott docket no addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number numerous issues have been settled by the parties leaving the following issue for our consideration whether the notices of deficiency sufficiently informed petitioners that they were not being allowed to offset deductions against compensation on their form sec_2106 employee business_expenses ' these cases have been consolidated for purposes of trial briefing and opinion petitioners do not attempt to substantiate the expenses in guestion instead they ask us to find they are allowable as claimed on the basis of petitioners’ procedural argument continued - - findings_of_fact fach set of petitioners patrick and donna elliott and larry and julia elliott respectively was married and filed joint federal_income_tax returns for each of the years under consideration all petitioners resided in the state of texas at the time their petitions were filed patrick and larry at all pertinent times were employees officers and shareholders of american energy services inc aes patrick owned percent of the aes stock and he served as its vice president larry owned percent of the aes stock and he served as its president patrick and larry received forms w-2 wage and tax statement showing wages from aes and reported the amounts as gross_income from wages on page line of their federal_income_tax returns patrick and larry also received forms misc miscellaneous income reflecting additional_amounts paid to them by aes the form 1099-misc income was received from aes under its employee reimbursement plan for patrick and larry aes’ reimbursements were made without review of the employee’s expenditures and provided for reimbursement of amounts up to dollar_figure annually aes did not have an accountable_plan for reimbursement of travel and business_expenses as that term i sec_2 continued accordingly if petitioners’ procedural attack is unsuccessful they will not be entitled to deductions q4e- used in the regulations under sec_62 patrick and larry included the form 1099-misc nonemployee compensation on their respective form sec_2106 in conjunction with their claims for employee_expenses accordingly the nonemployee compensation from aes was offset by patrick’s and larry’s employee business_expenses claimed on their respective form sec_2106 in this manner the offset portion of the nonemployee compensation from aes was not included in patrick’s and larry’s gross_income reported on page of their returns for each tax_year in the process of offsetting the income and expenses on their form sec_2106 patrick and larry generally treated the excess_amount of employee business_expenses or nonemployee compensation in a similar manner if their claimed expenses exceeded the nonemployee compensation reflected on the form_2106 the excess expense amount was carried to schedule a itemized_deductions and claimed as employee_expenses deductible from adjusted_gross_income if their nonemployee compensation exceeded their claimed employee business_expenses then the excess compensation was included in gross_income on page of their form sec_1040 u s individual tax_return patrick and larry differed in their unless otherwise indicated section references are the internal_revenue_code in effect for the period under consideration and rule references are to the tax court’s rules_of_practice and procedure - inclusion of the excess compensation in that one included the excess as wage income and the other as other income respondent determined that petitioners should have reported the nonemployee compensation as part of their gross_income and not in connection with patrick’s and larry’s form sec_2106 in addition to determining that nonemployee compensation was includable in gross_income respondent also determined that the excess employee_expenses over nonemployee compensation that had been claimed on the schedules a were not allowable for failure to show them to be ordinary and necessary and or lack of substantiation petitioners have conceded that respondent did not err in disallowing the excess portions of employee business_expenses claimed on petitioners’ schedules a opinion petitioners on form sec_2106 offset employee_expenses against employee reimbursement compensation received from their company employer accordingly no portion of the compensation that had been offset was included in gross_income reported on page of petitioners’ income_tax returns petitioners should have included the compensation in gross_income and deducted the expenses if adegquately substantiated on schedules a as deductions from adjusted_gross_income respondent’s determination was to simply include the compensation unreduced by the offsetting expenses in petitioners’ gross_income in -- - effect respondent’s determination did not allow the offsetting expenses in calculating gross_income respondent explains that it was not necessary to make a further adjustment regarding the offsetting expenses insofar as they did not exceed the compensation that is so because petitioners did not claim them on schedules c profit or loss from business or schedules a of their returns as deductions from the gross or adjusted_gross_income that was used to compute petitioners’ respective taxable_income accordingly respondent did not expressly state that the offsetting expenses up to the amount of the compensation were disallowed as business deductions or as miscellaneous_itemized_deductions petitioners argue that respondent’s failure to make an express determination with respect to the employee_expenses claimed on form sec_2106 results in the employee expenses’ not being placed in issue petitioners further argue that if the expenses are not in issue then the court lacks subject-matter jurisdiction over the offsetting expenses next petitioners contend that they did not raise the expenses in their petitions and therefore the expenses are allowable as reflected on their form sec_2106 respondent counters that his determination corresponded to petitioners’ reporting approach respondent determined that the nonemployee compensation is includable in gross_income on page - of petitioners’ form sec_1040 without the offset of the expenses claimed on the form sec_2106 because the expenses were not claimed on the schedules a as deductions from reported adjusted_gross_income agi there was no need for respondent to expressly disallow the expenses by increasing gross_income without a reduction for the expenses respondent contends that tacit disallowance has been effected under those circumstances respondent contends that it was up to petitioners to assert the manner in which the employee_expenses they had reflected on the form sec_2106 would be deductible if not allowable in offset of the compensation shown on the forms 1099-misc the parties have each postured their arguments to facilitate the result they seek from the court’s perspective however the guestion boils down to whether respondent’s determination provided sufficient information to advise petitioners that they were not receiving the benefit of the expense offset we agree with petitioners that no express language was employed by respondent to advise petitioners that no offset of expenses was being allowed in that regard respondent’s income-side adjustments did carry with them the implication that the setoff of the expenses was not being allowed petitioners’ methodology of offsetting expenses directly from what would have otherwise been reported as gross_income was not permissible from an employee’s perspective there are --- - generally two types of deductible expenses---those used in computing agi and those that are deductible from agi deductions used in arriving at agi would be favored because such deductions are not subject_to certain limitations including those provided for in sec_67 and sec_68 congress in defining agi provided that certain reimbursed expenses of employees could be treated as deductions in computing agi sec_62 a under the sec_62 regulations a distinction is made between the so- called accountable reimbursement plans and those which are nonaccountable if an employer establishes an accountable_plan the employees are not required to report the reimbursement in gross_income if the employer’s plan is nonaccountable the regulations provide that the employee’s expenses if properly substantiated are allowable as deductions from agi and subject_to various limitations including those of sec_67 sec_1_62-2 income_tax regs likewise if there is no reimbursement arrangement the employee deductions will be from agi and not allowable under sec_62 the parties have stipulated that aes did not have an accountable_plan and so petitioners were not entitled to offset or reduce the form 1099-misc compensation nonaccountable reimbursement by their employee_expenses without including the compensation in gross_income as outlined above petitioners were required to include the form 1099-misc compensation in gross --- - income and to claim their employee_expenses if properly substantiated on schedule a as a deduction from agi subject_to certain limitations accordingly we must conclude that respondent’s determinations that the nonemployee compensation reflected on the forms 1099-misc is includable in gross_income were not in error ’ petitioners contend that they need not prove or justify their employee_expenses because of respondent’s failure to expressly state that petitioners were not entitled to claim the expenses petitioners argue that the offsetting expenses reflected on the form sec_2106 are not in issue and that we have no jurisdiction over them if that were petitioners’ sole argument even if they were successful it would have no effect on the income_tax deficiencies determined by respondent that is so because petitioners used the expenses to offset compensation that in addition petitioners do not question the correctness of respondent’s determination that they failed to show that the excess amounts of employee_expenses that were claimed on the schedules a were ordinary and necessary or expended for the purpose stated we must note that if respondent had merely disallowed the offsetting expenses reflected by petitioners on their form sec_2106 and had not made any adjustment to the form 1099-misc compensation there would have been no resulting income_tax deficiency that is so because petitioners did not first include the compensation in the gross_income that was used to compute their adjusted_gross_income and ultimately their taxable_income -- - had not been included in the gross_income and or used in the computation of petitioners’ respective taxable_income in his determination respondent increased petitioners’ gross_income by the amount of the compensation that had been reflected on the form sec_2106 in an attempt to negate respondent’s income-side determination petitioners have argued that without an explicit expense determination by respondent petitioners’ reported positions would remain unchanged petitioners make that argument in spite of the undisputed fact that their employee_expenses were not allowable in offset of gross_income petitioners have attempted an end run around the error in their reporting position by arguing that they have already included the form 1099-misc compensation in gross_income by reflecting it on the form sec_2106 and that respondent’s determination is a duplication petitioners’ duplication argument 1s circuitous and obviously begs the guestion because petitioners used the expenses for direct offset the compensation was not included in the gross_income petitioners used in computing their tax_liabilities sec_6212 authorizes the commissioner to determine a tax_deficiency petitioners argue that any failure to make such a determination results ina lack of our subject-matter if allowable the expenses would have been deductible from agi and subject_to sec_67 and other limitations jurisdiction over the issue of whether the expenses claimed on the form sec_2106 are deductible ’ respondent’s position however is that subsumed within the inclusion of the form 1099-misc nonemployee compensation in gross_income is a disallowance of the employee_expenses that petitioners used to offset the income on the form sec_2106 respondent also points out that petitioners did not claim the offsetting expenses as deductions for or from agi following that reasoning respondent contends that there was nothing to disallow petitioners rely on sec_7522 requiring that the commissioner in notices of deficiency describe the basis for and identify the amounts if any of the tax due sec_7522 provides however that an inadequate description shall not invalidate a notice in addition as we pointed out in 112_tc_183 congress enacted sec_7522 with the expectation that the irs would ‘make every effort to improve the clarity of all notices that are sent to taxpayers ’ h conf rept vol ii pincite 1988_3_cb_473 ’ in addition to their contention that respondent did not make a determination petitioners also point out that their petitions did not include an assignment of error with respect to the questioned expenses petitioners did however allege error with respect to respondent’s determination that the form misc compensation should be included in gross_income on page of petitioners’ returns generally respondent determined that petitioners should have included the nonemployee income reflected on the forms misc in gross_income and not in an offset format on their form sec_2106 in years where petitioners claimed the excess of employee_expenses over nonemployee compensation on the schedules a respondent determined that said excess expenses had not been substantiated or shown by petitioners to be ordinary and necessary respondent employed the following explanatory language with certain minor variations for each group of petitioners in determining the relevant adjustments to petitioners’ income nonemployee compensation it is determined that you have nonemployee compensation from american energy services inc in the amount of rather than as reported on your income_tax returns accordingly your taxable_income is increased itemized_deductions year it is determined that you have miscellaneous expenses subject_to the two percent of adjusted_gross_income in years where there was an excess of expenses over the amount of nonemployee compensation on the form sec_2106 petitioners claimed the excess on the schedules a as itemized_deductions in those years respondent determined that the nonemployee compensation was includable in gross_income and disallowed the excess expenses claimed on the schedules a in years where the nonemployee compensation exceeded the expenses claimed on the form sec_2106 and petitioners reported the excess on page as gross_income respondent determined that the amounts that had been offset on the form sec_2106 were also includable on page as gross_income in either event respondent did not explicitly disallow the expenses claimed on the form sec_2106 limitation in the amount of rather than as claimed on your income_tax return since it has not been established that any amount in excess of that allowed constitutes an ordinary and necessary business_expense was expended or was expended for the designated purpose accordingly you are not allowed a deduction in the amount of as claimed on your x income_tax return there is no explanatory language in the notices expressly disallowing the offset of expenses that petitioners had claimed on the form sec_2106 it is clear however from the above explanatory language that respondent determined that petitioners’ income should be increased by the amount of the form 1099-misc nonemployee compensation that petitioners had reflected and offset on form sec_2106 it also follows that respondent’s determinations increasing gross_income were not first being reduced by the employee_expenses claimed by petitioners on the respective form sec_2106 petitioners contend that respondent’s determination would have passed muster if it had been expressed by means of the following three paragraphs petitioners propose it is determined that you did not receive nonemployee compensation in the respective amounts of as a result the amounts reported as nonemployee compensation on your form sec_2106 are reduced in the following amounts it is determined that you received income from american energy services inc in the respective amounts of which should have been reported as compensation_for services accordingly your gross_income is increased in the following amounts it is determined that the expenses claimed on your form sec_2106 in the amounts of including those claimed as miscellaneous_itemized_deductions are disallowed because reason for disallowance petitioners argue that the above-quoted paragraphs would have made it clear that the expenses claimed on the form sec_2106 were being disallowed we note that petitioners’ suggested explanation treats reporting the compensation on the form sec_2106 as the egquivalent of including it in gross_income we do not agree with petitioners’ approach it is petitioners’ contention that without the third paragraph the issue of the deductibility of the expenses claimed on the form sec_2106 has not been subjected to our jurisdiction we must note that petitioners’ first recommended paragraph addressing the reduction of income by the compensation reflected on the form_2106 is incorrect and or unnecessary the compensation referred to in petitioners’ first paragraph had no effect on petitioners’ taxable_income because of the offset the language used by respondent to increase gross_income by the form 1099-misc compensation identified the source of the increase and the variance from the method petitioners used to reflect the income certainly respondent’s determination would have been more explicit and thorough if it had contained some reference to the expenses that petitioners had offset on their form sec_2106 for example the following language would have been helpful -- - to the extent that you wish to claim the expenses shown on form_2106 they must be claimed on schedule a but they are allowable only to the extent that you show them to be ordinary and necessary business_expenses and or to have been expended for the designated purposes if respondent had made an explanation regarding the offsetting expenses it would have been merely advisory and precatory it would not explain a disallowance that resulted in an income_tax deficiency in the circumstances of these cases respondent’s failure to expressly disallow the offsetting expenses was not tantamount to approving them as petitioners have contended the commissioner is required to inform taxpayers of deficiency determinations there is no particular form to be used or specific requirement as to the content of a notice_of_deficiency 78_tc_646 the notice must fairly advise petitioners that deficiencies in income taxes and additions to the tax had been determined and the years and amounts thereof id in addition sec_7522 requires that the notices describe the basis for and identify the amounts if any of the tax due the notices that respondent issued to petitioners met those basic standards respondent did provide a paragraph explaining each adjustment that accounted for the total_amounts of the deficiencies determined respondent increased gross_income by the form 1099-misc compensation unreduced by the amounts of expenses that petitioners had used as setoffs on the form sec_2106 -- - respondent also increased income by the amounts of the excess expenses claimed on the schedules a which respondent disallowed for lack of a showing that the expenses were ordinary and necessary or that they were expended for the stated purpose if respondent had specifically and expressly disallowed the offsetting expenses as petitioners suggest the disallowance would not have resulted in any increase or decrease in the amounts of the deficiencies determined finally because respondent included the unreduced amounts of the form 1099-misc compensation in income petitioners would be able to comprehend that respondent was giving no effect to the expense setoffs ’ in a recent case we considered whether the commissioner’s position was new_matter in the context of sec_7522 shea v petitioners’ arguments herein make it obvious that they were aware that the expenses that they had offset against the income on the form sec_2106 were not being given any effect because of the resultant income_tax deficiency if petitioners had chosen to give them effect they would have had to assert and prove their entitlement to the expenses if petitioners had been successful in showing their entitlement to the expenses they would not have been entitled to deduct them from or offset them against gross_income as they attempted to do on the form sec_2106 the expenses would have been deductible on schedule a and subject_to various limitations that would result in reduced amounts’ being allowable we also note that petitioners deducted the excess by which the expenses exceeded the forms 1099-misc compensation on their schedules a petitioners however did not follow that route and instead chose to wage a collateral attack on respondent’s determination in that regard petitioners did not question respondent’s determination that they had not shown that such expenses claimed on the schedules a were not ordinary and necessary and or that they were expended for the stated purpose commissioner t cc in that case the commissioner’s adjustment and explanation in the notice_of_deficiency related to the total amount of business gross_receipts based on a bank deposit analysis subsequently the taxpayer contended that the reconstructed receipts were community_income and that only half of the amount determined was includable the commissioner countered that sec_66 authorized the disallowance of community_property benefits in certain circumstances the language of the notice had no reference to community_property interests or sec_66 in shea we held that where a notice_of_deficiency fails to describe the basis on which the commissioner relies to support a deficiency determination and that basis requires the presentation of evidence that is different than that which would be necessary to resolve the determinations that were described in the notice_of_deficiency the commissioner will bear the burden_of_proof regarding the new basis emphasis added id pincite that holding was predicated on our understanding that the purpose of sec_7522 is to give taxpayers notice of the basis for a deficiency determination id pincite in these cases respondent did provide petitioners with explanations for all of the adjustments that made up the deficiency unlike the taxpayer in shea petitioners are not seeking to place the burden_of_proof on respondent instead petitioners contend that the expenses are not in issue and therefore they have no burden to show their entitlement to the expenses however as already explained respondent’s -- - determination that the form 1099-misc compensation is includable as page gross_income makes it incumbent on petitioners rather than respondent to show their entitlement to the deduction items petitioners’ approach to reporting the compensation and expenses was wrong as a matter of law respondent’s determination adequately described the basis for the income_tax deficiencies for purposes of sec_7522 it would have been helpful for respondent to expressly state that the expenses were not allowed in the manner petitioners had claimed them such a statement however would have no effect on the amount of the income_tax deficiencies that respondent determined sec_7522 does not require the commissioner to make suggestions recommendations or comments in a notice_of_deficiency concerning taxpayers’ reporting positions that have no effect on the deficiency that the commissioner has determined accordingly we find that respondent was not required to explicitly disallow the expenses we also find that it is irrelevant that the form_2106 expenses were not placed in issue in these cases in effect it is petitioners’ failure to substantiate the expenses that results in their not being allowed as deductions from agi in accord with the foregoing and to reflect the agreements of the parties decisions will be entered under rule
